Citation Nr: 0835691	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from October 1956 to 
March 1959.  These service dates were verified as accurate by 
the service department in October 2000 (although it appears 
that an error was made at that time reflecting the dates as 
October 1956 to November 1959).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing held in Atlanta, Georgia in 
August 2008.  A transcript of that hearing is on file.  

It appears that jurisdiction of this case has been 
transferred from the RO in Roanoke, VA to the RO in Atlanta, 
GA, pursuant to the veteran's report in late 2005 that he had 
re-located to Savannah, GA indefinitely, but planned to 
return to Virginia.  This case was initially under the 
jurisdiction of the RO in New York, New York and all of the 
documents and evidence which were on file when the case was 
under the jurisdiction of that station are part of the 
current record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he suffers PTSD which is 
reportedly related to stressors experienced while serving on 
active military duty with the United States Air Force in 
North Africa between 1957 and 1959.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304 
(2007).  At this point, the evidence on file does not reflect 
the veteran has a PTSD diagnosis that conforms to DSM-IV 
standards as required by 38 C.F.R. § 4.125(a).  

However, the veteran has identified additional evidence which 
has not been associated with the file.  Specifically, in 2008 
the veteran presented hearing testimony to the effect that he 
had received mental health treatment at the VA Medical Center 
in Charleston in 2007 and 2008.  These records will be 
requested on Remand.

The file contains certification from the National Personnel 
Records Center (NPRC) dated in February 1988 to the effect 
that the veteran's service treatment records were not 
available due to a fire at that facility and could not be 
reconstructed.  It does not appear that a formal finding for 
the file was made by the RO as to the unavailability of the 
veteran's service treatment records and it is not clear what 
attempts have been made to obtain any of the veteran's 
records from other/secondary sources.  VA manual provisions 
provide that if the service department determines that it 
cannot locate the requested service records, a formal finding 
regarding the unavailability of those documents must be 
prepared; and the veteran must be informed of the evidence 
that VA was unable to secure, as well as the efforts that 
were made to secure the evidence.  M21-1MR, Part III, Subpart 
iii, ch. 2, Section I, para. 59(b)-(c).  Once the formal 
finding of unavailability has been made, the claimant must be 
notified either by telephone with an appropriate report of 
contact made, or by written notice. M21-1MR, Part III, 
Subpart iii, ch. 2, Section I, para. 59(e).  Corrective 
actions are thus in order in this regard.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised of the 
information provided to the RO by the NPRC 
in 1988.  If the veteran is alleging that 
he was treated for a 
psychiatric/nervous/mental disorder during 
service, he should be invited to provide 
pertinent information regarding inservice 
treatment.  Upon receipt of any such 
information, the RO or AMC should attempt 
to obtain supplemental records from 
appropriate sources other than NPRC which 
might relate to any claimed medical 
treatment received in service.

2.  After the above is completed, to the 
extent that it is determined that any or 
all of the veteran's service treatment 
records are unavailable, a formal 
determination pursuant to 38 C.F.R. § 
3.159(c)(2), must be entered, in which VA 
ascertains whether the veteran's service 
medical records do not exist or that 
efforts to obtain same would be futile, 
and if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(c) should be provided to the 
veteran and he should then be afforded an 
opportunity to respond.

3.  The veteran should also be asked to 
identify any private health care providers 
who have treated him for a psychiatric 
disorder to include PTSD, and to supply 
appropriate separate VA Form 21-4142's, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for any private doctors or 
facilities.  If completed forms are 
obtained, the RO should take appropriate 
steps to obtain all identified private 
treatment records.  In the alternative, 
the veteran should be asked to provide 
complete private (non- VA) treatment 
records which are not already of record.

4.  The RO should request the following VA 
mental health/psychiatric treatment 
records and examination reports (if 
available): (a) from the VAMC in 
Charleston, SC dated in 2007 and 2008; (b) 
from the VAMC in Bronx, NY dated prior to 
1993 and subsequent to 1998; (c) from the 
VAMC in Richmond,VA dated prior to May 
2004 and subsequent to August 2005; and 
(d) from the VAMC in Wilkes-Barre, PA 
dated in prior and subsequent to December 
2002.  

5.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, including a VA examination, such  
should be undertaken prior to further 
adjudication.

6.  The RO/AMC should then readjudicate 
the veteran's service connection claim for 
PTSD.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case, containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


